UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1420



TONY MATTHEWS; JOHN HOWARD,

                                             Plaintiffs - Appellants,

          versus


HOME DEPOT U.S.A., INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2863-S)


Submitted:   September 30, 1999             Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Herman, WILLIAM G. KOLODNER, P.A., Baltimore, Maryland, for
Appellants. Matthew T. Angotti, Neil R. Lebowitz, ANDERSON, COE &
KING, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Matthews and John Howard appeal from the district court’s

order granting summary judgment on their claims of false imprison-

ment and battery.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Matthews v. Home

Depot, No. CA-98-2863-S (D. Md. Mar. 9, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2